oct uniform issue list tep ats attention vice president tax legend company m company n statea date dear this is in response to correspondence dated date as supplemented by email correspondence sent january february and date submitted on your behalf by your authorized representatives regarding certain tax consequences of a merger the following facts and representations have been submitted under penalty of perjury in support of the rulings requested is a state a mutual_life_insurance_company which qualifies as a life company m insurance_company under sec_816 of the internal_revenue_code code for federal_income_tax purposes company m offers credit life credit disability group life and group disability insurance products as well as pension products and individual life and health_insurance_policies to credit unions and their members as a mutual_life_insurance_company company m is owned by its policyholder members company n was a state a mutual_life_insurance_company which qualified as a life_insurance_company under sec_816 of the code for federal_income_tax purposes prior to date company n issued life_insurance annuity and other insurance contracts that were either a part of a qualified_plan within the meaning of sec_401 of the page code or met the requirements of sec_403 sec_408 sec_408a or were issued under plans described in sec_457 of the code to members of credit unions and the general_public company n was owned by its policyholders who owned the mutual membership interest in company n on date company m and company n were merged pursuant to chapter of the insurance code of state a with company m surviving other than the receipt of proprietary interests in company m no consideration was paid or payable to company n members as a result of the merger the merger did not change the policies premiums or voting rights of the company n members the outstanding policies of company n became policies of company m by operation of law also as part of the merger transaction company m agreed to protect the reasonable dividend expectations of certain participating policyholders based on the current and historical dividend payment practices of companies m and n and the reasonable expectations of the policyholders of universal life and variable_universal_life_insurance policies the merger conformed the legal structure of company m and company n to the way they had been operating for a number of years and enabled even greater functional and financial integration than could have been achieved through affiliation alone because they are no longer two separate legal entities the combined company has a larger capital base than either had on a stand-alone basis the merger has reduced administration_expenses in addition the combined entity is better able to absorb fluctuating results in lines of business as well as solve corporate identity and branding confusion among customers regulators rating agencies and others that had resulted from the prior separate but affiliated structure also as the credit_union industry and insurance markets continue to evolve the merger will permit greater flexibility to react to changes whether by being able to access capital markets or in other ways based on these facts and representations you request the following letter rulings pursuant to the merger the assumption by company m insurance annuity and other insurance contracts issued by company n will not cause such contracts whose terms and conditions remain the same to be treated as newly issued or otherwise cause a change in their treatment for purposes of sec_401 sec_403 sec_408 sec_408a and sec_457 of the code of liabilities under life the merger will not result in an actual or deemed_distribution in violation of sec_401 of the code or otherwise disqualify a qualified_cash_or_deferred_arrangement within the meaning of sec_401 with respect to policies issued by company n and in force prior to the effective date of the merger that are tax-qualified under code sec_401 or meet the requirements of sec_403 or sec_408 the merger will not constitute a distribution from or a contribution to any of these policies plans or arrangements for federal_income_tax purposes the merger will not result in a distribution and thus will not result in a any gross_income to the employee or to the beneficiary of a contract as a distribution from a qualified_retirement_plan under sec_72 of the code prior to page an actual receipt of some amount therefrom by such employee or by such beneficiary b any percent additional tax under sec_72 of the code for premature distributions from a qualified_retirement_plan c any percent or percent excise_tax under code sec_4973 or sec_4979 respectively for excess_contributions to certain qualified_retirement_plans or d a designated_distribution under sec_3405 of the code that is subject_to_withholding under sec_3405 or c sec_401 of the code provides that a_trust which forms part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust if all of the applicable_requirements of this section are met sec_402 of the code provides that in general any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_404 of the code provides the general rules for the deduction for contributions of an employer to an employees’ trust or annuity plan and compensation under a deferred- payment plan if the contributions are paid into a pension_trust which is exempt under sec_501 sec_403 of the code provides generally that amounts contributed by certain tax-exempt employers to an annuity_contract purchased from an insurance_company by such an employer for an employee shall be excluded from the gross_income of the employee for the taxable_year of contribution and that the amount actually distributed to any distributee under such a contract shall be taxable to such distributee in the year distributed under sec_72 sec_403 of the code imposes a limit on the maximum amount which may be contributed to a tax-sheltered annuity described in sec_403 on behalf of an employee in any taxable_year sec_403 of the code provides that the provisions of sec_403 will not apply to an annuity unless requirements similar to the minimum distribution_requirements of sec_401 are met with respect to such annuity sec_403 of the code provides that the provisions of sec_403 will not apply to an annuity unless under the annuity distributions attributable to contributions made pursuant to a salary reduction agreement may be paid only when the employee attains age has a severance_from_employment dies becomes disabled or in the event of hardship distributions in the event of hardship may not include income attributable to salary reduction contributions the distribution limitations of sec_403 do not apply to distributions attributable to assets held in the tax-sheltered annuity arrangement described in sec_403 as of the close of the last year page beginning before date see p l the tax_reform_act_of_1986 section e as amended by p l tamra’ sec_101 1a c sec_408 of the code defines an individual_retirement_annuity ira as an annuity or endowment_contract which is issued by an insurance_company and which meets the requirements of sec_408 sec_408 of the code provides that amounts paid or distributed from an ira shall be included in gross_income by the payee or distributee in the manner provided in sec_72 sec_408 imposes requirements similar to the distribution_requirements of sec_401 on distributions of the entire_interest of the contract owner sec_408 of the code establishes the annual_limit on contributions and premiums to an ira sec_219 of the code permits an individual taxpayer to deduct from gross_income amounts contributed to an ira subject_to the maximum annua deduction limitations specified in sec_219 sec_408a of the code provides the general rules for roth iras sec_408a provides that except as provided in this section a roth_ira shall be treated for purposes of this title in the same manner as an individual_retirement_plan sec_457 of the code provides the general rules for deferred_compensation plans of state and local governments and tax-exempt organizations sec_72 of the code generally provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 of the code defines the annuity_starting_date in part as the first day of the first period for which an amount is received as an annuity under the annuity_contract sec_72 of the code provides that the provisions of sec_72 shall apply to any amount which i is received under an annuity endowment or life_insurance_contract and ii is not received as an annuity if no provision of subtitle a other than sec_72 applies with respect to such amount sec_72 provides that for purposes of sec_72 any amount received which is in the nature of a dividend or similar distribution shall be treated as an amount not received as an annuity sec_72 of the code provides that any amount which is received under an annuity endowment or life_insurance_contract and is not received as an annuity i if received on or after the annuity_starting_date shall be included in gross_income or ii if received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_72 of the code provides that an amount shall be treated as allocable to income_on_the_contract to the extent that such amount does not exceed the excess of page the cash_value of the contract immediately before the amount is received over the investment_in_the_contract at the time sec_72 of the code provides in part that with certain exceptions an amount distributed from a_trust described in sec_401 which is exempt from tax under sec_501 or is received from a contract purchased by a_trust described in sec_401 purchased as part of a plan described in sec_403 or described in sec_403 shall be included in gross_income but only to the extent it exceeds the investment_in_the_contract sec_72 of the code provides that the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent such amount was excludable from gross_income under this subtitle or prior income_tax laws sec_72 of the code provides in part that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 prior to certain dates or the occurrence of certain events specified in sec_72 the taxpayer’s tax for the taxable_year shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_401 of the code provides that amounts held by the trust which are attributable to employer contributions made pursuant to the employee’s election i may not be distributable to participants or other beneficiaries earlier than severance_from_employment death or disability il upon termination of the plan as described in sec_401 ill in the case of a profit-sharing or stock_bonus_plan the attainment of age or iv in the case of contributions to a profit-sharing or stock_bonus_plan to which sec_402 applies upon hardship of the employee and ii will not be distributable merely by reason of the completion of a stated period of participation or the lapse of a fixed number of years sec_4973 of the code in pertinent part imposes an excise_tax equal to percent of the amount of any excess_contribution to an ira within the meaning of sec_408 this percent tax applies for each taxable_year of the ira owner during which such excess_contributions remain in such ira determined as of the end of the taxable_year an excess_contribution under sec_4973 is defined as a contribution in excess of the maximum amount that may be contributed to an ira sec_4979 of the code imposes an excise_tax equal to percent of the excess_aggregate_contributions under in pertinent part a plan described in sec_401 which includes a_trust exempt from tax under sec_501 and any annuity_contract described in sec_403 for the plan_year ending in such taxable_year excess_aggregate_contributions under sec_4979 are defined in part as the sum of the employer matching_contributions and employee contributions actually made on behalf of highly-compensated employees within the meaning of sec_414 for a plan_year in excess of the maximum amount of such contributions permitted under the actual_contribution_percentage_test of sec_401 for such plan_year page sec_401 of the code requires in part that the entire_interest of an employee under a qualified_retirement_plan be distributed beginning no later than april of the calendar_year following the later of the calendar_year in which the employee attains age ’ or the calendar_year in which the employee retires over the life or life expectancy of the employee or over the joint lives or joint life expectancy of the employee and a designated_beneficiary sec_401 provides that in the case of an ira participant and an employee who is a 5-percent_owner as defined in sec_416 distributions must begin not later than april of the calendar_year following the calendar_year in which the employee attains age sec_1_401_a_9_-1 of the income_tax regulations regulations generally describes the minimum_required_distribution rules applicable to plans qualified within the meaning of sec_401 of the code annuities described in sec_403 and iras described in sec_408 sec_1_401_a_9_-2 of the regulations provides the rules governing distributions commencing within a plan participant’s or annuitant’s lifetime sec_1_401_a_9_-3 provides the rules governing required distributions with respect to a plan participant or annuitant who dies prior to his required_beginning_date sec_1_401_a_9_-6 provides the rules governing required distributions from defined benefit plans and annuity_contracts sec_3405 of the code requires the payor of a designated_distribution within the meaning of sec_3405 to withhold certain amounts from such distributions in general absent an election under sec_3405 made by a recipient sec_3405 requires the payor to withhold on distributions from employer deferred_compensation plans iras and commercial annuities sec_3405ii provides that the term designated_distribution does not include the portion of a distribution or payment which it is reasonable to believe is not includible in gross_income sec_3405 provides that the payor of any nonperiodic_distribution as defined in subsection e shall withhold from such distribution an amount equal to percent of such distribution sec_3405 provides that in the case of an eligible_rollover_distribution as defined in sec_3405 the payor of such distribution shall withhold from such distribution an amount equal to percent of such distribution central to our analysis of your submitted ruling requests is the question of to what extent if any membership interests in a mutual_insurance_company are associated with the stated plans as a general_rule all interests dividends capital growth stock distributions or any other change in the nature of assets through reorganization recapitalization or otherwise are held as part of the tax-deferred solution ie the tax-sheltered annuity the ira and the qualified_plans until the assets are distributed if a change in the nature of the assets results in an increase in value such increase would be taxable to the recipient only upon distribution any membership interests in a mutual_insurance_company which arise from the purchase of an insurance_contract are inextricably tied to the contract from the time of purchase these membership interests are created by operation of state law solely as a result of the policyholder’s acquisition of the underlying contract from a mutual_insurance_company and cannot be transferred separately from that contract the membership interests have no determinable value apart from the insurance_contract itself both prior page to and after the reorganization further if the insurance_contract is surrendered by the policyholder or in the event an insurance_contract is terminated by payment of benefits to the contract beneficiary these membership interests cease to exist having no continuing value the membership rights associated with the tax-qualified retirement contracts are acquired as a direct result of tax-favored payments to a mutual_insurance_company these membership interests cannot be obtained by any purchase separate from the issuance of an insurance_contract in view of the foregoing such interests are part of the tax-qualified retirement contracts created pursuant to sec_401 sec_403 sec_408 sec_408a and sec_457 of the code respectively _ after the merger the membership rights formerly held by company n policyholders became membership rights in company m however the merger did not change the contractual provisions of the policies held by these policyholders and it did not reduce or alter the guaranteed benefits values and rights of previous company n policyholders the merger transaction did not constitute a distribution to the annuitants since the merger did not increase the accumulated value of the annuity_contracts even if the merger resulted in increased amounts in the policies such amounts would be treated for purposes of code sec_401 sec_403 and sec_408 in the same manner as any other return of or return on an investment within the arrangements described above and are not regarded as having been received by the policyholder similarly under sec_402 sec_403 and sec_408 of the code only amounts paid or distributed under the applicable plans will be included in the gross incomes of the distributees under the rules of sec_72 sec_72 dealing with the tax treatment of amounts_not_received_as_an_annuity provides for the inclusion of such amounts when received by the distributee in this case no amount is received by or includible in the gross_income of any policyholder under such plans in addition as no amounts were distributed as a result of the merger nor received by the tax-qualified retirement policyholders outside the plans the additional percent tax imposed by sec_72 does not apply in pertinent parts sec_4979 of the code imposes excise_taxes on certain excess_contributions made to plans described in sec_401 and sec_403 and sec_4973 imposes excise_taxes on certain excess_contributions made to iras because no increase in the value of the accounts occurred as a result of the merger there is neither a distribution from nor a contribution to such accounts distributions from plans qualified under sec_401 must be made pursuant to sec_401 sec_403 and sec_408 require distributions under the respective plans in compliance with rules similar to the minimum distribution_requirements included in sec_401 and applicable to qualified_plans under sec_401 of the code sec_401 and applicable regulations issued thereunder contain the criteria for determining the minimum distribution amount for any year for which such minimum distribution is required the minimum distribution amount is based in part of the total value of the retirement benefit it has been determined that under the merger amounts were neither contributed to nor distributed from the plans similarly amounts were neither contributed to nor distributed from the underlying contracts the merger did not in any way cause a distribution to the policyholders or a contribution on their behalf page for purposes of sec_401 of the code which prohibits the distribution of contributions made pursuant to a qualified_cash_or_deferred_arrangement prior to certain stated events the merger did not result in distributions from the plans which are subject_to such limitations sec_3405 of the code requires a payor to withhold income taxes on certain designated distributions as defined in sec_3405 including distributions from or under an employer_deferred_compensation_plan an individual retirement pian ora commercial_annuity since the merger did not result in the distribution of any amounts to individual policyholders within the meaning of sec_3405 the merger did not give rise to any requirement to withhold under sec_3405 accordingly with respect to your ruling requests we conclude that pursuant to the merger the assumption by company m of liabilities under life_insurance annuity and other insurance contracts issued by company n will not cause such contracts whose terms and conditions remain the same to be treated as newly issued or otherwise cause a change in their treatment for purposes of sec_401 sec_403 sec_408 sec_408a and sec_457 of the code the merger will not result in an actual or deemed_distribution in violation of sec_401 of the code or otherwise disqualify a qualified_cash_or_deferred_arrangement within the meaning of sec_401 with respect to policies issued by company n and in force prior to the effective date of the merger that are tax-qualified under code sec_401 or meet the requirements of sec_403 or sec_408 the merger will not constitute a distribution from or a contribution to any of these policies plans or arrangements for federal_income_tax purposes the merger will not result in a distribution and thus will not result in a any gross_income to the employee or to the beneficiary of a contract as a distribution from a qualified_retirement_plan under sec_72 of the code prior to an actual receipt of some amount therefrom by such employee or by such beneficiary b any percent additional tax under sec_72 of the code for premature distributions from a qualified_retirement_plan c any percent or percent excise_tax under code sec_4973 or sec_4979 respectively for excess_contributions to certain qualified_retirement_plans or d a designated_distribution under sec_3405 of the code that is subject_to_withholding under sec_3405 or c no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter expresses no opinion as to whether the plans annuity_contracts iras roth iras and b and arrangements described herein satisfy or satisfied the requirements of sec_401 sec_403 sec_408 sec_408a or sec_457 of the code and assumes that they do and will in accordance with representations made to that effect this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact please address all correspondence to _1 d at sincerely yours bom fo- employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
